IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
)
)
vs. ) No. 2:19CR-00096
)
)
ANTHONY NATHAN SMITH )

MEMORANDUM BRIEF IN SUPPORT OF DEFENDANT’S
MOTION NO. 2TO SUPPRESS EVIDENCE OBTAINED IN VIOLATION OF THE
UNITED STATES CONSTITUTION

Pursuant to the Fourth Amendment of The United States Constitution, individuals are
protected from law enforcement’s execution of unreasonable searches and seizures on their person,
their homes, and their effects - warrantless searches and seizures “are per se unreasonable... subject
only to a few specifically established and well delineated exceptions.” Katz v. United States, 389
U.S. 347, 357 (1967). If an officer fails to have a warrant or satisfy one of the warrant exceptions,
their discovery must be suppressed as “fruits of [an illegal search].” Wong Sun v. United States, 371

U.S. 471, 83 8. Ct. 407 (1963).

Because the Bristol, Virginia policeman searched Mr. Smith’s backpack without a
warrant and without his consent, the prosecution bears the burden of proving that the search thereof
is within some specifically established and well delineated exception to a warrant requirement. Mr.

Smith submits that the circumstances do not permit the warrantless search of his backpack on

October 9, 2018.

Case 2:19-cr-00096-JRG-CRW Document 339 Filed 06/19/20 Page 1of2 PagelD #: 664
WHEREFORE, for the reasons aforesaid, Mr. Smith submits that law enforcement
officers violated his constitutional rights on October 9, 2018, by conducting a warrantless search of
his backpack. Therefore, Mr. Smith respectfully requests a suppression of the evidence found

pursuant to that unconstitutional search, and requests an evidentiary hearing before this Court.

/s/Jerry W. Laughlin
Jerry W. Laughlin (BPR#002120)
Counsel for Defendant Anthony Nathan Smith

LAUGHLIN, NUNNALLY, HOOD & CRUM, PC
100 South Main Street

Greeneville, TN 37743

423-639-5183

CERTIFICATE OF SERVICE

I hereby certify that notice of this filing will be sent by operation of the Court’s
electronic filing system to all parties indicated on the electronic filing receipt. All other interested
parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s
electronic filing system.

This the 19" day of June, 2018.

/s/Jerry W. Laughlin
Jerry W. Laughlin

LACriminal\Smith, Anthony (U.S. vs.) 19-2101\Memorandum Brief in Support of Motion No. 2 to Suppress Evidence

Case 2:19-cr-00096-JRG-CRW Document 339 Filed 06/19/20 Page 2of2 PagelD#: 665
